Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
 
This office action is in response to the amendment filed 9/22/2021. Claims 1-6, 9-10, 13-14, 17, 20-23, 25-26, 31-35 are cancelled; claim 7 is amended; claim 28 is withdrawn from consideration as being drawn to non-elected invention; and claims 36-37 are added.  Accordingly, claims 7-8, 11-12, 15-16, 18-19, 24, 27-30 and 36-37 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claims 7, and 36-37 are objected to because of the following informalities:  
Claims 7 (line 7), 36 (lines 7-8) and 37 (line 7) recite “curing product a first coating binder” and should read “curing product of a first coating binder”
 Appropriate correction and/or correction to the grammatical error are required.

Claim Rejections - 35 USC § 112

Claims 7-8, 11-12, 15-16, 18-19, 24, 27, and  29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 7 recites “wherein the first layer does not include an organic polymer” (line 9).  While there is support for using polymeric pigment dispersants (bridging paragraph, pages 9-10) and polymeric opacifier (page 14, first full paragraph), there is no support in the general disclosure for excluding all organic polymers based on the positive disclosure of a few polymers that are specifically used as pigment dispersants and opacifier. Additionally, all examples in the present application include polyvinyl alcohol, an organic polymer.
Claims 8, 11-12, 15-16, 18-19, 24, 27, and 29-30 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 7.

Claim 36 recites “first coating layer being an sol gel-based coating including a first inorganic coating binder as the only binder of the first coating layer” (line 9).  While there is support for using an inorganic coating binder in specific amounts in the exemplary embodiments, there is no support for the broader first coating layer to exclude other binders in the general disclosure.  Additionally, while polyvinyl alcohol is used in the exemplary embodiments and is referred to as a thickener, it is known to one skilled in art to function as a binder as well, as evidenced by Ahluwalia (US 5,965,257) wherein it teaches coating is prepared by using a binder material and possible binder materials include polyvinyl alcohol (col. 3, lines 5-15) and the coated article can be topped with roofing granules (col. 3, lines 44-48).

Claims 7 and 15 recites the limitation "the first inorganic binder precursor" and “the second inorganic binder precursor” in lines 10 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

Claims 7, 19, 24, 27, 30 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,309,111 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to roofing granule comprising a base particle and a coating layer disposed on the base particle with coating layer prepared from alkoxysilanes and by the same process.  The coating layer comprises organic pigment (colorant).  
U.S. Patent No. 10,309,111 B2 claims are silent with respect to coating layer being impervious and average particle size of sol.
However, applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to U.S. Patent No. 10,309,111 B2 wherein it teaches that process of preparing the .

Claims 7, 19, 24, 27, 30 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,637,116 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to roofing granule comprising a base particle and a coating layer disposed on the base particle with coating layer prepared from alkoxysilanes and by the same process.  The coating layer comprises organic pigment (colorant).  
U.S. Patent No. 8,637,116 B2 claims are silent with respect to coating layer being impervious and average particle size of sol.
However, applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to U.S. Patent No. 8,637,116 B2 wherein it teaches that process of preparing the roofing granules forms an impervious coating layer (col. 4, lines 22-34) and the sol has an average particle size preferably from 50 to 200 nm (col. 9, lines 28-50).

Claim Rejections - 35 USC § 102/103

Claim 37 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bigham et al (US 5,723,516).
Bigham et al disclose granular material coated with organometallic polymeric binder comprising the reaction product of water and at least one component of a binder precursor composition.  The binder precursor composition comprises a hydrolysable liquid organometallic solvent (abstract).  See example 23, wherein raw rock material having a particle size which is 98% + 35 mesh Tyler (425 microns - i.e. reads on base particle in present claim 37) is treated with a polymer solution from example 1 containing TEOS (i.e. tetraethoxysilane - reads on C4 alkoxysilane and first coating binder precursor in present claim 37) and phthalocyanine green (i.e. reads on first organic pigment in present claim 37).  The colored material was then transferred to a pan and placed at 1200C (i.e. reads on roofing granules in present claim 37, gelling and curing at a temperature below 2000C).  Incorporation of surfactant in the binder precursor composition may be desirable because its presence may allow water to be mixed more uniformly throughout the binder precursor mixture (col. 6, lines 62-66) which reads on aqueous medium in present claim 37.    
Bigham et al differ with respect to process of preparing the roofing granule; and properties.
However, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, given that organometallic solvent is hydrolysable and the precursor composition comprises water and TEOS, and is cured at less than 2000C as in present claims, it is the office’s position that inorganic sol is inherently formed and would undergo gelation when cured at 1200C, form a continuous inorganic binder phase and the first coating layer would be impervious, absent evidence to the contrary.
In light of the above, it is clear that Bigham et al anticipate the present claims.
Alternatively, given that precursor composition of example 23, of Bigham et al, comprises hydrolysable liquid organometallic solvent such as tetraethoxysilane (i.e. a C4 alkoxysilane), phthalocyanine (an organic pigment), may include water based on the teachings in general disclosure and the precursor composition is cured at less than 2000C as in present claims, one skilled in art would have a reasonable basis to expect the formation of inorganic sol which undergoes gelation when cured at 1200C, to form a continuous inorganic binder phase and the first coating layer to be impervious, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977)

Claim Rejections - 35 USC § 103

Claims 7-8, 11, 15-16, 19, 24, 27 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1).
Regarding claim 7, Vanpoulle discloses roofing granules comprising a mineral core (i.e. reads on base particle) and an exterior coating covering the core (paragraph 0C.  The base granules are immersed in sol and filtered.  The granules obtained are washed with water and dried at 600C (paragraphs 0099-0101) which reads on curing and gelling at a temperature of less than 2000C.
Vanpoulle et al are silent with respect to the use of organic pigment; first coating binder forming a continuous binder phase and first coating layer is impervious; first coating layer does not include organic polymer.
However, regarding the use of organic pigment, Vanpoulle et al in the general disclosure teach that coating compositions can include other conventional components including colorants such as metal oxide, solar heat reflective pigments and the like (paragraph 0090).  Additionally, Shiao et al teach solar reflective roofing granules having deep color tones formed by coating base mineral particles with a coating composition including an infrared-reflective pigment (abstract).  The colored infrared-reflective pigment can comprise a near infrared reflecting composite pigment.  The composite pigments are composed of near-infrared non-absorbing colorant coated with the near infrared-absorbing colorant.  Near infrared non-absorbing colorants that can be used include organic pigments such as phthalocyanine, quinacridone, pigments having azo and perylene functional groups (paragraph 0075) which reads on the organic pigments in first coating layer.  Therefore, in light of the teachings in Shiao et al and given that Vanpoulle et al contemplate adding conventional components, such as colorants and solar hear reflective pigments, it would have been obvious to one skilled in art at the time invention was made to add the composite pigment comprising organic pigments, of Shiao et al, such as phthalocyanine and/or quinacridone, to the first coating layer, of Vanpoulle et al, for obtaining roofing granules with solar heat reflectance and having deep color tones.
Regarding first inorganic coating binder forming a continuous binder phase, and first coating layer is impervious, Vanpoulle et al in the general disclosure teach that formation of porous inorganic material from inorganic precursor material by sol-gel method is well known in the art.  Conventionally, the sol-gel method as applied to film formation on a target surface is understood to include the steps of forming a sol of colloidal particles of precursor materials dispersed in a liquid carrier, applying the sol of colloidal particles to the surface to be covered, gelling the mixture on the surface so as to form a network of pores, eliminating the liquid phase to obtain a thickening or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding first coating layer does not include an organic polymer, Vanpoulle et al teach that in the absence of a template material control of size and extent of aggregation 
Regarding claim 8, Vanpoulle et al teach that exterior coating includes at least one porous layer (paragraph 0018) and a second coating layer is implicit in the teaching “at least one porous layer”.  
Regarding claim 11, in addition to 10a to 10e above, it is the office’s position that it is within the scope of one skilled in art at the time invention was made to use an organic pigment which is the same or different from the one used in first coating layer in the second coating layer, based on the list of pigments taught as functionally equivalent in Shiao et al.
Regarding claims 15, in addition to 10a to 10e above, Vanpoulle et al teach that sol is treated with acid (i.e. reads on acidifying the precursor material in the aqueous medium) and in the presence of alcohol (paragraph 0081).  The silica sol is prepared by an organic reaction technique followed by the addition of base (paragraph 0080).
Regarding claims 16 and 24, given that inorganic sol material is prepared by substantially similar process using substantially similar precursor materials, one skilled in art at the time invention was made would have a reasonable basis to expect the inorganic sol material to have the presently claimed particle size.  Furthermore, Vanpoulle et al teach that the term mesoporous is meant to have an average pore diameter of about 5 nm to 50 nm (i.e. overlaps with the pore size in present claims).  
Regarding claim 19, examples of organic pigments in Shiao et al include phthalocyanine, quinacridone, pigments having azo and perylene functional groups (paragraph 0075). 
Regarding claim 27, Vanpoulle et al teach that roofing granules are typically distributed over selected portions of the upper side of substrate and the bituminous material serves as an adhesive to bind roofing granules to the sheet when the bituminous material has cooled (paragraph 0091).
Regarding claim 36, in addition to 10a to 10d above, see example 1, of Vanpoulle et al, wherein hydrolysis and condensation product obtained from sol using the precursor TEOS is the only binder used in the coating composition (paragraphs 0098 to 0101).
Regarding claim 37, see 10a to 10d above.

Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Kalkonoglu et al (US 2008/0008857 A1).
The discussion with respect to Vanpoulle et al and Shiao et al in paragraph 10 above is incorporated here by reference.
Vanpoulle et al and Shiao et al are silent with respect to thermochromic material.
However, Kathanoglu et al teach roofing granules coated with an exterior surface coating (paragraph 0034).  By employing the surface covering, solar absorption can be optimized for better energy efficiency during heating/cooling seasons by changing its solar reflectance in the near infrared refection range in response to surrounding temperature or weather changes without affecting its surface color (paragraph 0039).  The material properties that can provide such reversible changes in surrounding temperatures in solar reflectance could include thermochromism.  Examples of such .

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Tamanuki et al (US 2008/0314273 A1).
The discussion with respect to Vanpoulle et al and Shiao et al in paragraph 10 above is incorporated here by reference.
Vanpoulle et al and Shiao et al are silent with respect to organic pigment dispersant.
However, Tamanuki et al teach a dispersing agent for improving dispersion of pigment.  Examples of dispersing agents include ionic surfactants such as sodium alkyl benzene sulfonate (paragraph 0035).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Tamanuki et al, and case law, it would have been obvious to one skilled in art at the time invention was made to add a known surfactant, such as sodium alkyl benzene sulfonate, to the precursor composition, of Vanpoulle et al in view of Shiao et al, for improving the dispersion of pigment.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Beesley et al (US 6,238,794 B1).
The discussion with respect to Vanpoulle et al and Shiao et al in paragraph 10 above is incorporated here by reference.
Vanpoulle et al and Shiao et al are silent with respect to particle size of organic pigment.
However, Beesley et al in the same field of endeavor teach a coating for roofing granules (title).  The composition comprising pigment particles having a specific mean particle size of 150 nm to 500 nm provide greater resistance to fade than conventional coating composition (abstract).  Pigment particles having the noted mean particle size have been found to have a greater resistance to fade when compared to conventional smaller size particles (col. 3, lines 41-45).  Therefore, in light of the teachings in Beesley et al, it would have been obvious to one skilled in art at the time invention was made to use an organic pigment, such as phthalocyanine, having the mean particle size of 150 nm to 500 nm, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 102/103 and 103 as set forth in paragraphs 8-17, of office action mailed 3/22/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 15 below).

Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) particle size of the sol is the particle size of colloidal particles in the liquid from which the coating is prepared.  This is not what decides the porosity of the ultimate coating.  Rather the deposition, consolidation and evaporation process determine the overall porosity of the coating.  Notably, the process can be selected to provide an impervious coating as claimed i.e. by minimizing the porosity of the coating through control of sol-gel processing parameters.  This is opposite of Vanpoulle’s teaching that the coating should have porosity which will allow for water to flow into the coating to allow the photocatalytic anatase to exert its biocidal effect and also be susceptible to staining as a result of this porosity.  An impervious, and therefore, stain resistant coating like that claimed is not suggested by Vanpoulle; (B) as a result of the use of sol-gel based materials instead of the conventional alkali silicate/clay based materials, better color strength with equal or less pigment loading can be achieved.  The resultant coating surface obtained by a sol-gel process can contain much less porosity and hence can reduce the staining potential of roofing granules as well as eliminating the need for additional surface treatments.  Examples 1 and 2 demonstrate that use of sol-gel based coating provides granules with deep color.  This is in contrast to color depth conventionally available when using metal silicate based compositions described by Shiao.  Neither Vanpoulle nor Shiao provide any expectation that use of organic pigments in a sol-gel based coating results in benefits of deep color.  Office has not addressed the evidence of unexpected results; and (C) example 1 of Bigham comprises a 40% dispersion using 180 parts of TEOS and not that the copolymer dispersion is further added to 180 parts of TEOS.
With respect to (A), in present application coating is impervious to water but is still porous but porosity is minimized through control of sol-gel processing parameters.  Now applicant attention is drawn to Vanpoulle wherein the process of forming the 
With respect to (B), as stated earlier, Vanpoulle et al do not employ silicate based binders.  The process of forming the coating layer on mineral core (i.e. base particle), in Vanpoulle et al, is based on a process similar to that in present claims and forms a porous network as in present invention.  The pore size can be controlled by one skilled in art because Vanpoulle et al explicitly teaches that in the absence of a template material, control of size and extent of aggregation of the colloidal particles of inorganic precursor materials during film deposition and control of relative rates of condensation and evaporation of the liquid carrier, determines the characteristics of the pore network so formed, including the pore volume, size and surface area (paragraph 0062).  Additionally, Vanpoulle et al teaches that coating compositions can include other conventional components including colorants such as metal oxide, solar heat reflective pigments and the like (paragraph 0090).  Graham v. Deere analysis was done and the secondary reference of Shiao et al in the same field of endeavor provides the motivation to use its colorant in a coating composition used to coat the surface of roofing granules.  There is no comparative data in present application to show that the coating prepared 
With respect to (C), amount of TEOS in the dispersion is about 60% by weight of the composition and is still higher than the amount of organic polymer to provide a continuous first inorganic binder phase, absent evidence to the contrary.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764